***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                      IN RE LIL’PATRICK T.*
                           (AC 45399)
                       Moll, Clark and DiPentima, Js.

                                   Syllabus

The respondent father appealed to this court from the judgment of the trial
     court terminating his parental rights with respect to his minor child, P.
     He claimed, inter alia, that the trial court incorrectly concluded that the
     petitioner, the Commissioner of Children and Families, proved by clear
     and convincing evidence that the Department of Children and Families
     had made reasonable efforts to reunify him with P, that he was unable
     or unwilling to achieve the requisite degree of personal rehabilitation,
     and that it was in P’s best interest to terminate his parental rights. Held:
1. The trial court correctly concluded that the respondent father failed to
     achieve a sufficient degree of personal rehabilitation as would encourage
     the belief that, within a reasonable time, he could assume a responsible
     position in the life of P:
    a. The father could not prevail on his challenge to the trial court’s
    determinations with respect to his drug use: the father admitted to having
    smoked marijuana daily through the early stages of the department’s
    involvement, and he was discharged from a clinic to which he was
    referred due to lack of engagement; moreover, the court did not improp-
    erly place the burden to provide drug testing on the father, rather, the
    court simply found that the father reported that he had stopped daily
    marijuana use but had submitted to only one toxicology screen, and the
    court did not indicate that it had inferred that the father was hiding drug
    use because he had taken only one drug test; furthermore, it was within
    the purview of the court to question the father’s sincerity given his recent
    engagement in services in anticipation of litigation, despite the fact that
    he had had two years to participate in such services, and to conclude
    that the father’s efforts were ‘‘too little too late.’’
    b. The father could not prevail on his claim that the record did not
    support a finding that he had unresolved mental health issues that served
    as a barrier to reunification; in the present case, the trial court found
    that it had been determined that the father was dealing with stressors
    relating to the removal of P from his custody, the court stated that an
    issue for the father was possible mental health issues and found that it
    was recommended that he participate in counseling, the court found
    that the father did not follow through with a referral to a mental health
    clinic, and the court’s determination that the father’s failure to engage
    in services until just before trial was ‘‘too little too late’’ was supported
    by the evidence.
    c. The record supported the trial court’s finding that domestic violence
    between the father and the mother was an impediment to rehabilitation:
    the father and the mother had engaged in domestic violence on two
    occasions when P was present, the father and the mother were arrested
    following one such altercation, the father failed to engage in services
    for domestic violence treatment and, although the father scheduled an
    intake for domestic violence counseling a few days after the trial on the
    petition for termination was originally scheduled, the court reasonably
    questioned the father’s motivation in engaging in services given the timing
    of his recent engagement in anticipation of litigation; moreover, the
    record supported the court’s findings that the father attended about one
    half of the available visits with P between December, 2020, and August,
    2021, and that during one visit he became verbally aggressive toward
    P’s foster mother and a social worker, left the visit and did not visit P
    for the next two months.
    d. The father could not prevail on his claim that his lack of stable housing,
    under the facts of this case, was not a ground for termination of his
    parental rights, which was based on his claim that the trial court had
    suggested that he had moved away from the paternal family home by
    choice, rather than as a result of a fire that damaged the home, and that
    the court improperly failed to consider the impact of the fire on his
    ability to achieve stable housing: the court did not suggest that it viewed
    the father’s inability to reside in a residence damaged by fire as a choice,
    and, although the father highlighted the fire as a reason why it was
    difficult for him to engage in services offered by the department, his
    failure to engage in services preceded the fire; moreover, despite the
    father’s claim that the court did not acknowledge the difficulties that
    he experienced as a temporary worker in saving money for rent and a
    security deposit while also replacing possessions damaged by the fire,
    the record did not contain evidence of specific difficulties he experienced
    in achieving stable housing following the fire other than as a reason why
    he may not be able to reside with his mother, with whom he had a
    tumultuous relationship, and the evidence demonstrated that both before
    and after the fire, the father changed his location frequently; accordingly,
    there was an evidentiary basis for the court’s finding that the father
    would likely not be able, within a reasonable time, to provide stable
    housing, and the court’s determination regarding the father’s failure to
    rehabilitate was not based solely on his inability to maintain adequate
    housing.
2. The respondent father could not prevail on his claim that the trial court
     incorrectly concluded that termination of his parental rights was in the
     best interest of P: the court determined that the seven factors delineated
     in the applicable statute (§ 17a-112 (k)) weighed in favor of the termina-
     tion of the father’s parental rights and, in reaching that determination,
     the court stated that the father had not shown a serious interest in
     addressing issues such as domestic violence, mental health and sub-
     stance abuse, which it determined were barriers to P’s reunification
     with him, and concluded that the father’s willingness to participate in
     and benefit from services offered by the department was uncertain;
     moreover, because the father focused solely on the portion of the court’s
     best interest analysis that noted his failure to rehabilitate, for the reasons
     that this court rejected the father’s claim challenging the trial court’s
     conclusion that he failed to rehabilitate, this court rejected his challenge
     to the court’s best interest determination.
3. The trial court did not commit plain error in canvassing the respondent
     father concerning his right to testify; there is no requirement, contrary
     to the father’s claim, that the trial court specifically canvass him regard-
     ing the fact that the right to testify was his alone, rather, the court
     informed the father that he had the right to testify and questioned him
     regarding whether he had spoken to his counsel regarding that right,
     and the court did not state that the father’s counsel may usurp that
     decision but, rather, stated that the decision whether to testify was one
     that he would make with his attorney.
        Argued September 7—officially released October 26, 2022**

                              Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of Hartford, Juvenile Mat-
ters, where the court, Dannehy, J., rendered judgment
terminating the respondents’ parental rights, from
which the respondent father appealed to this court.
Affirmed.
  Matthew C. Eagan, assigned counsel, for the appel-
lant (respondent father).
  Katherine Blouin, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Evan O’Roark and Nisa Khan, assistant attor-
neys general (petitioner).
                         Opinion

   DiPENTIMA, J. The respondent father, Lil’Patrick T.,
Sr., appeals from the judgment of the trial court termi-
nating his parental rights with respect to his minor
child, P.1 On appeal, the respondent claims that the trial
court (1) incorrectly concluded that he failed to achieve
a sufficient degree of personal rehabilitation as would
encourage the belief that, within a reasonable time, he
could assume a responsible position in the life of P, (2)
incorrectly determined that termination of his parental
rights was in the best interest of P and (3) failed to
canvass him adequately concerning his right to testify
on his own behalf. We affirm the judgment of the
trial court.
   The following facts and procedural history are rele-
vant to this appeal. In December, 2019, P was born
prematurely, weighing four pounds, three ounces, and
he tested positive for marijuana. Because S, P’s biologi-
cal mother, tested positive for marijuana and had a
history of domestic violence,2 including a May, 2019
incident with the respondent, the hospital notified the
Department of Children and Families (department). P
was discharged from the hospital six days later to reside
with the respondent and S under a safety plan with the
department. On January 14, 2020, the petitioner, the
Commissioner of Children and Families, filed a motion
for temporary custody along with a petition represent-
ing that P had been neglected. The court granted the
order of temporary custody on January 24, 2020. On
January 24, 2020, and on July 22, 2020, the court issued
orders of specific steps for the respondent to undertake.
On December 14, 2020, the court approved a perma-
nency plan of termination of parental rights followed
by adoption. On February 23, 2021, the petitioner filed a
petition for the termination of the respondent’s parental
rights as to P.
   On February 3, 2022, the court issued its memoran-
dum of decision terminating the respondent’s parental
rights as to P. With respect to the adjudicatory phase,
the court found, by clear and convincing evidence, both
that the department had made reasonable efforts to
reunify the respondent with P and that the termination
of the respondent’s parental rights with respect to P was
warranted because of his failure to achieve sufficient
personal rehabilitation. In the dispositional phase of
the proceeding, the court found, by clear and convincing
evidence, that termination of the respondent’s parental
rights was in P’s best interest. This appeal followed.3
Additional facts will be set forth as necessary.
   We first note the following relevant legal principles.
‘‘A hearing on a termination of parental rights petition
consists of two phases, adjudication and disposition.
. . . In the adjudicatory phase, the court must deter-
mine whether the [petitioner] has proven, by clear and
convincing evidence, a proper ground for termination
of parental rights. . . . In the dispositional phase, once
a ground for termination has been proven, the court
must determine whether termination is in the best inter-
est of the child.’’ (Internal quotation marks omitted.)
In re Leilah W., 166 Conn. App. 48, 66–67, 141 A.3d
1000 (2016).
                             I
  The respondent first claims that the court incorrectly
concluded that he failed to achieve a sufficient degree
of personal rehabilitation. We disagree.
   As clarified by our Supreme Court in In re Shane
M., 318 Conn. 569, 587–88, 122 A.3d 1247 (2015), the
standard of review of a trial court’s determination that
a parent has failed to achieve sufficient rehabilitation
is as follows: ‘‘We have historically reviewed for clear
error both the trial court’s subordinate factual findings
and its determination that a parent has failed to rehabili-
tate. . . . While we remain convinced that clear error
review is appropriate for the trial court’s subordinate
factual findings, we now recognize that the trial court’s
ultimate conclusion of whether a parent has failed to
rehabilitate involves a different exercise by the trial
court. A conclusion of failure to rehabilitate is drawn
from both the trial court’s factual findings and from its
weighing of the facts in assessing whether those find-
ings satisfy the failure to rehabilitate ground set forth
in [General Statutes] § 17a-112 (j) (3) (B). Accordingly,
we now believe that the appropriate standard of review
is one of evidentiary sufficiency, that is, whether the
trial court could have reasonably concluded, upon the
facts established and the reasonable inferences drawn
therefrom, that the cumulative effect of the evidence
was sufficient to justify its [ultimate conclusion]. . . .
When applying this standard, we construe the evidence
in a manner most favorable to sustaining the judgment
of the trial court.’’4 (Citations omitted; emphasis omit-
ted; internal quotation marks omitted.)
   We note the following relevant legal principles. ‘‘In
the adjudicatory phase of the proceeding, the court
must decide whether there is clear and convincing evi-
dence that a statutory ground for the termination of
parental rights exists.’’ (Internal quotation marks omit-
ted.) In re Jennifer W., 75 Conn. App. 485, 493, 816
A.2d 697, cert. denied, 263 Conn. 917, 821 A.2d 770
(2003). In the present case, the court determined that
the respondent had failed to achieve a sufficient degree
of personal rehabilitation pursuant to § 17a-112 (j) (3)
(B) (i). ‘‘Failure of a parent to achieve sufficient per-
sonal rehabilitation is one of six statutory grounds on
which a court may terminate parental rights pursuant
to § 17a-112. [See General Statutes § 17a-112 (j) (3) (B)
(i).] That ground exists when a parent of a child whom
the court has found to be neglected fails to achieve
such a degree of rehabilitation as would encourage the
belief that within a reasonable time, considering the
age and needs of the child, the parent could assume a
responsible position in the life of that child. . . .
   ‘‘Personal rehabilitation as used in [§ 17a-112 (j) (3)
(B) (i)] refers to the restoration of a parent to his or
her former constructive and useful role as a parent.
. . . [Section 17a-112] requires the trial court to analyze
the [parent’s] rehabilitative status as it relates to the
needs of the particular child, and further, that such
rehabilitation must be foreseeable within a reasonable
time. . . . [The statute] requires the court to find, by
clear and convincing evidence, that the level of rehabili-
tation [he or she] has achieved, if any, falls short of
that which would reasonably encourage a belief that
at some future date [he or she] can assume a responsible
position in [his or her] child’s life. . . . [I]n assessing
rehabilitation, the critical issue is not whether the par-
ent has improved [his or her] ability to manage [his or
her] own life, but rather whether [he or she] has gained
the ability to care for the particular needs of the child
at issue.’’ (Citations omitted; internal quotation marks
omitted.) In re Leilah W., supra, 166 Conn. App. 67–68.
    In the present case, the court determined that the
department made reasonable efforts to reunify P with
the respondent and that the respondent was unable or
unwilling to benefit from efforts to reunify; the respon-
dent does not challenge these findings. The court deter-
mined that the failure to rehabilitate ground in § 17a-
112 (j) (3) (B) (i) had been established by clear and
convincing evidence. Specifically, the court found that
the respondent’s issues, at the time of removal, were
domestic violence5 with S, abuse of marijuana and lack
of stable housing. The court noted that trial was origi-
nally scheduled to begin on December 1, 2021, and that,
thereafter, the respondent requested new referrals for,
and attended an intake at, Wheeler Clinic, which
addresses substance abuse and mental health; began
Fatherhood Engagement Services, which works to help
strengthen bonds between fathers and children and to
enhance the level of involvement of fathers in their case
planning with the department; and scheduled an intake
for domestic violence counseling. The court stated that
it ‘‘question[ed] the sincerity of [the respondent’s] moti-
vation, given the timing of his recent engagement in
anticipation of litigation, and considering he had two
years to participate in services. In any event it remains
too little too late. [The respondent] is in no better posi-
tion today than at the end of December, 2019, when
the child was removed from his care. Considering the
age and needs of the child . . . the court finds by clear
and convincing evidence that [the respondent] has
failed to achieve such degree of personal rehabilitation
as would encourage the belief that within a reasonable
time, considering the age and needs of the child, he
could assume a reasonable position in the life of the
child.’’
                           A
   The respondent challenges several of the court’s sub-
ordinate findings. We first address the respondent’s
arguments challenging the court’s findings regarding
marijuana use. In the section of the court’s memoran-
dum of decision that sets forth its general factual find-
ings, the court found that the respondent ‘‘disclosed to
the investigative worker that he uses marijuana daily,
which continued through the early stages of [the depart-
ment’s] involvement. He tested positive in December,
2019. He later told [the department] that he stopped in
January, 2020, without treatment. A toxicology screen
taken by Wheeler [Clinic] shortly thereafter was nega-
tive. That was the last screen that he provided.’’ In the
section of the decision involving the adjudicatory phase
of the proceedings, the court found that the respondent
‘‘report[ed] that he ha[d] stopped his daily marijuana
use but ha[d] only submitted to one toxicology screen.’’
   The respondent argues that ‘‘[t]he trial court’s judg-
ment concerning the respondent’s marijuana use is not
grounded in the facts of the case. The department was
responsible for determining the time and method of
drug testing with regard to the respondent and it deter-
mined that the respondent was compliant with his test-
ing requirements. The trial court incorrectly placed the
burden of providing tests on the respondent and sug-
gested in its decision that the respondent was hiding
his continued drug use by failing to provide such tests.
The only evidence in the case is that the respondent
told providers that he was going to stop using marijuana
in January of 2020 and that he provided a negative drug
screen in April, 2021.’’
   The respondent’s argument with respect to the
court’s determinations of his drug use fails for at least
two reasons. First, the evidence supports the court’s
finding that the respondent’s efforts were too little too
late. The respondent admitted to having smoked mari-
juana daily through the early stages of the department’s
involvement, and the court-ordered specific steps that
included the respondent submitting to substance abuse
evaluation and following treatment recommendations.
In order to address concerns of both marijuana abuse
and mental health, the respondent was referred to
Wheeler Clinic for an intake, which was conducted in
July, 2020, and it was recommended that he participate
in individual counseling to help him deal with the stres-
sors caused by the removal of P from his custody. He,
however, was discharged from the program in Novem-
ber, 2020, due to lack of engagement. A second intake
at Wheeler Clinic was conducted in April, 2021, when
it was recommended that he resume individual counsel-
ing, but he again was discharged for lack of engagement.
He was referred for a third intake in November, 2021,
and, at the time of the court’s decision, was treating at
Wheeler Clinic. Second, contrary to the respondent’s
assertion that the court improperly placed the burden
to provide testing on him rather than on the department,
the court simply found the following: ‘‘[The respondent]
reports that he has stopped his daily marijuana use but
has only submitted to one toxicology screen.’’ There is
nothing further in the court’s memorandum of decision
to indicate that it made an inference that the respondent
was hiding continued drug use because he had taken
only one drug test.
   The respondent points to the testimony of Jennifer
Lanza, an integrated health supervisor at Wheeler
Clinic, that the respondent seemed to have resolved his
prior history of marijuana use. He ignores, however,
her additional testimony concerning her ‘‘impression
. . . that there may be more than what he thought that
it was relevant to disclose’’ and that it ‘‘was challenging
to get [the respondent] to recognize that treatment
would—or him engaging in treatment would—be bene-
ficial to be able to potentially address matters that had
come up.’’
   ‘‘The ultimate issue the court must evaluate is
whether the parent has gained the insight and ability
to care for his or her child given the age and needs of
the child within a reasonable time.’’ (Internal quotation
marks omitted.) In re Omar I., 197 Conn. App. 499, 575,
231 A.3d 1196, cert. denied, 335 Conn. 924, 233 A.3d
1091, cert. denied sub nom. Ammar I. v. Connecticut,
      U.S.   , 141 S. Ct. 956, 208 L. Ed. 2d 494 (2020). In
the present case, the court questioned the respondent’s
sincerity, given his recent engagement in services in
anticipation of litigation despite the fact that he had
two years prior to participate in services, and concluded
that it remained ‘‘too little too late.’’ It was well within
the purview of the court to make such determinations.
See, e.g., In re Gabriella A., 319 Conn. 775, 790, 127
A.3d 948 (2015) (‘‘[i]t is within the province of the trial
court, when sitting as the fact finder, to weigh the evi-
dence presented and determine the credibility and
effect to be given the evidence’’ (internal quotation
marks omitted)).
                             B
   The respondent next argues that ‘‘[t]he record does
not support a finding that [he] has unresolved mental
health issues that serve as a barrier to reunification.’’
In support of this argument, he highlights the testimony
of Lanza that the respondent did not self-report any
mental health symptoms specific enough to satisfy the
criteria for a diagnosis and that, based on the respon-
dent’s intake session at Wheeler Clinic, it was recom-
mended that he engage in individual therapy as long as
he felt it would help him cope with current stressors.
   The court found that the respondent made ‘‘no com-
plaint of any mental health issues, which was reflected
in an evaluation conducted by Wheeler Clinic, but [that]
it was later determined he [was] dealing with stressors
around the removal and involvement of [the depart-
ment].’’ In its analysis of the respondent’s failure to
rehabilitate, the court did not make a specific finding
regarding mental health as a presenting issue. In its
reasonable efforts analysis, the court stated that a pre-
senting issue for the respondent was ‘‘possible mental
health issues’’ and found that, after he was referred
to Wheeler Clinic for an intake in July, 2020, it was
recommended that he participate in individual counsel-
ing to help him deal with the stressors caused by the
removal of P from his custody. In its assessment of the
respondent’s failure to rehabilitate, the court found that
the respondent ‘‘did not follow through with . . .
Wheeler Clinic for substance abuse and mental health.’’
The court’s determination that the respondent’s failure
to engage in services at Wheeler Clinic until just before
trial was to begin was ‘‘too little too late’’ is supported
by the evidence, for the reasons we stated previously in
this opinion when addressing his argument concerning
marijuana use. We additionally note that Lanza testified
that the respondent failed to remain in treatment ‘‘con-
sistently and long enough thus far to be able to further
delve into how it is that certain stressors may be poten-
tially impacting behavior or mental health.’’ She also
testified that it was difficult to conduct an assessment
in part due to the respondent’s lack of attendance. The
respondent finally engaged in treatment in November,
2021, which was close to the date that trial originally
was set to begin. Lanza testified that when the respon-
dent came to the clinic in November, 2021, she diag-
nosed him with an unspecified adjustment disorder
‘‘with the intent to be able to assess further while he’s
engaged in treatment.’’
                            C
   The respondent next argues that the record does not
support a finding that domestic violence between him
and S was an impediment toward rehabilitation. The
court found that the respondent and S engaged in
domestic violence in December, 2019, which began as
a verbal altercation and resulted in both ‘‘grabbing each
other and tussling.’’ One week later in December, 2019,
a verbal altercation between the respondent and S esca-
lated into a physical confrontation. The police were
called, but no arrests were made. P was present during
each incident. Following a physical altercation on
August 9, 2020, both the respondent and S were
arrested, and protective orders were issued. The
respondent admitted to domestic violence in previous
relationships.
   The record reflects that the respondent repeatedly
failed to engage in services to which he was referred
for domestic violence treatment. To address the issue
of domestic violence, the department made referrals
for the respondent to participate in the Inspire Me pro-
gram and the Intimate Partner Violence-Family Assess-
ment Intervention Response (IPV-FAIR) program. He
did not respond to attempts to engage him in the Inspire
Me program and, although he attended an intake session
at the IPV-FAIR program, he was discharged for failure
to attend. The department pursued treatment for the
respondent for domestic violence through Radiance
Innovation Services, but he did not respond to the first
referral in March, 2021, or to the second referral in May,
2021. Following his arrest on domestic violence charges
in August, 2020, in compliance with the criminal court
order, the respondent participated in a family violence
program that was not a clinical program but a group
educational program. Finally, the respondent scheduled
an intake for domestic violence counseling for Decem-
ber 9, 2021, a few days after the trial was originally
scheduled. The court reasonably questioned the respon-
dent’s motivation in engaging in services, ‘‘given the
timing of his recent engagement in anticipation of litiga-
tion, and considering he had two years to participate
in services.’’ The court determined that, ‘‘[i]n any event
it remains too little too late.’’
   The respondent contends that he was loving and
attentive during his visits with P and that there was no
evidence that he was ever aggressive or inappropriate
with P. The court found that the respondent attended
about one half of the available visits between Decem-
ber, 2020, and August, 2021, and that during a visit
on February 18, 2021, he became verbally aggressive
toward P’s foster mother and a social worker and
abruptly left the visit and did not visit P for the next
two months. The evidence in the record supports the
court’s findings. Although the respondent may love P
and may not have been aggressive toward P, ‘‘[t]he fact
that [a parent] may love [a] child does not in itself show
rehabilitation,’’ and ‘‘motivation to parent is not enough;
ability is required.’’ (Internal quotation marks omitted.)
In re Paul M., 154 Conn. App. 488, 499–500, 107 A.3d
552 (2014).
                            D
    The respondent also argues that his ‘‘lack of stable
housing was not grounds for termination under the facts
of this case.’’ He contends that the court’s finding that,
‘‘[a]fter moving from the family home, [the respondent]
has lived with a variety of friends and relatives,’’ sug-
gests that he moved by choice, rather than as the result
of a fire that damaged the paternal family home, and
that the court improperly failed to consider the impact
of the fire on his ability to achieve stable housing.
   The court found that, when the department first
became involved, the respondent and S resided together
at the paternal family home but that, in February, 2021,
that residence was damaged in a fire and was con-
demned. Contrary to the respondent’s argument, there
is nothing in the court’s memorandum of decision to
suggest that the court viewed the respondent’s inability
to reside in a residence that was damaged by fire as a
choice. Although the respondent highlights the fire as a
reason why it was difficult for him to engage in services
offered by the department, the record reveals that his
failure to engage in services was a pattern that preceded
the fire. He was referred to Wheeler Clinic for substance
abuse and mental health treatment and attended an
intake but was discharged for lack of engagement in
November, 2020. A March 19, 2021 social study con-
ducted by the department, which was admitted as a full
exhibit, indicated that the respondent was referred in
January, 2020, to Inspire Me for in-home services and
that he did not comply with the services offered. Treat-
ment with the IPV FAIR program was scheduled to
begin in June, 2020, but he was discharged from the
program for failure to attend.
   The respondent highlights the court’s finding that he
‘‘has a history of employment and is currently working
through a temp agency’’ and argues that the court was
unwilling to acknowledge the difficulties inherent in a
temporary worker saving first and last month’s rent
money and a security deposit while also attempting to
replace possessions. The respondent did not testify at
trial, and the record does not contain evidence of spe-
cific difficulties he experienced in achieving stable
housing following the fire, other than his tumultuous
relationship with his mother. He makes no claim on
appeal that the department failed to provide him with
adequate services to assist him with respect to his hous-
ing situation following the fire.6 Social studies by the
department, which were admitted as full exhibits, dem-
onstrate that both before and after the fire, the respon-
dent changed housing locations frequently. A social
study dated October 15, 2020, which was prior to the
fire, indicates that the respondent stayed with friends
or family, changed his location frequently and intended
to move back to the family home once he ‘‘settle[d] the
protective order with [S].’’ Another social study dated
March 19, 2021, approximately one month after the fire,
indicates that the paternal family home was condemned
as a result of the fire, that the respondent stayed with
friends or family and changed his location frequently,
and that his last reported address was at the residence
of his father. A social study dated August 26, 2021,
approximately six months following the fire, indicates
that the respondent ‘‘[did] not maintain consistent com-
munication with the department to fully assess th[e]
specific step,’’ of getting and/or maintaining adequate
housing, and that the last report given to the department
indicated that the respondent was staying with friends
or family and that he changed his address frequently.
  The respondent contends that his plan to assume
the lease of his mother’s apartment was a reasonable
response to economic realities. The court found that
the respondent ‘‘currently resides with his mother with
whom he has what has been described as a toxic rela-
tionship. His plans to assume her lease when she moves
out can only be described as speculative and the court
attaches no weight to this plan.’’ The court rejected the
respondent’s plan to assume the lease as not credible
on the ground that it was speculative whether the series
of events would unfold as the respondent suggested. It
was noted in a November 30, 2021 social study adden-
dum, which was admitted as a full exhibit, that the
respondent informed the department on November 29,
2021, that he had moved in with his mother. The study
concluded that, because he is not on the lease and
because he has a ‘‘tumultuous relationship’’ with his
mother, ‘‘there is [a] concern he could lose this housing
without notice.’’ The respondent seeks to have us reas-
sess the evidence, which we cannot do. See L. H.-S. v.
N. B., 341 Conn. 483, 498, 267 A.3d 178 (2021) (reviewing
court does not reweigh evidence to determine if it sup-
ports challenged finding).
   Nothing in the court’s decision suggests that it some-
how required the respondent to achieve stable housing
without the use of available support systems. ‘‘[P]er-
sonal rehabilitation . . . does [not] require the parent
to be able to assume full responsibility for a child,
without the use of available support programs.’’ (Inter-
nal quotation marks omitted.) In re Harlow P., 146
Conn. App. 664, 675 n.4, 78 A.3d 281, cert. denied, 310
Conn. 957, 81 A.3d 1183 (2013). ‘‘In the absence of
any evidence to the contrary, [j]udges are presumed to
know the law . . . and to apply it correctly.’’ (Internal
quotation marks omitted.) Id., 674 n.3. The record pro-
vides an evidentiary basis for the court’s finding that
the respondent would likely not be able, within a rea-
sonable time, to provide stable housing. Additionally,
the court’s determination regarding the respondent’s
failure to rehabilitate was not based solely on the
respondent’s inability to maintain or to afford adequate
housing.
   The court’s subordinate findings are sufficient to
establish that the respondent failed to achieve sufficient
rehabilitation, despite the evidence of the respondent’s
eventual participation in programs, which, as the court
determined, ‘‘was too little too late.’’ See, e.g., In re
Sheila J., 62 Conn. App. 470, 481–82, 771 A.2d 244 (2001)
(court’s determination that respondent failed to rehabil-
itate sufficiently was proper when court found that
respondent’s demonstrated efforts were ‘‘too little and
too late’’). In sum, we conclude that the court reason-
ably could have concluded, on the basis of the facts
established and the reasonable inferences drawn there-
from, that the cumulative effect of the evidence was
sufficient to justify its ultimate conclusion that the
respondent had failed to achieve a sufficient degree of
personal rehabilitation as would encourage the belief
that, within a reasonable time, he could assume a
responsible position in the life of P.
                              II
  The respondent next claims that the court erred in
determining that it was in the best interest of P to
terminate his parental rights.
   We first set forth the applicable standard of review
that governs our analysis of this claim. ‘‘[A]n appellate
tribunal will not disturb a trial court’s finding that termi-
nation of parental rights is in a child’s best interest
unless that finding is clearly erroneous. . . . We do not
examine the record to determine whether the trier of
fact could have reached a conclusion other than the
one reached. . . . [Rather] every reasonable presump-
tion is made in favor of the trial court’s ruling.’’ (Internal
quotation marks omitted.) In re Malachi E., 188 Conn.
App. 426, 443, 204 A.3d 810 (2019). ‘‘In the dispositional
phase of a termination of parental rights hearing, the
emphasis appropriately shifts from the conduct of the
parent to the best interest of the child. . . . In the
dispositional phase . . . the trial court must determine
whether it is established by clear and convincing evi-
dence that the continuation of the respondent’s parental
rights is not in the best interest of the child. In arriving
at this decision, the court is mandated to consider and
make written findings regarding seven factors deline-
ated in [General Statutes] § 17a-112 [k]. . . . The seven
factors serve simply as guidelines for the court and
are not statutory prerequisites that need to be proven
before termination can be ordered.’’ (Citations omitted;
internal quotation marks omitted.) In re Victoria B., 79
Conn. App. 245, 261, 829 A.2d 855 (2003).
   The court determined that the seven statutory factors
weighed in favor of the termination of the respondent’s
parental rights. In reaching that determination, the
court stated, inter alia, that the respondent ‘‘had not
shown a serious interest in addressing’’ issues such as
domestic violence, mental health and substance abuse,
which the court determined were ‘‘legitimate barriers
to the child’s reunification with him,’’ and concluded
that the respondent’s ‘‘ongoing willingness to partici-
pate in and benefit from those services is uncertain.’’
The respondent argues that the court erroneously con-
cluded that termination was in P’s best interest. His
argument focuses solely on the court’s findings in the
best interest analysis regarding the respondent’s failure
to rehabilitate. As a result, he repeats the same argu-
ments that he made when challenging the court’s deter-
mination that he had failed to achieve sufficient per-
sonal rehabilitation. In his reply brief, the respondent
states, ‘‘[o]bviously, if this court determines that the
trial court erred in determining the respondent failed
to rehabilitate, any best [interest] analysis would be
superfluous.’’ Additionally, at oral argument before this
court, the respondent’s counsel acknowledged that the
respondent’s best interest claim was ‘‘essentially the
same claim’’ as his claim regarding the court’s conclu-
sion that he had failed to achieve sufficient personal
rehabilitation. Because the respondent focused solely
on the portion of the court’s best interest analysis that
noted the respondent’s failure to rehabilitate, our analy-
sis as to both claims is similar. For the reasons that we
rejected the respondent’s claim challenging the court’s
conclusion that he had failed to rehabilitate, we reject
the respondent’s challenge to the court’s best interest
determination.
                             III
  The respondent last claims that the court did not
canvass him adequately concerning his right to testify
on his own behalf pursuant to In re Yasiel R., 317 Conn.
773, 120 A.3d 1188 (2015). He acknowledges that this
claim is unpreserved and seeks reversal under the plain
error doctrine. There is no plain error.
   ‘‘The plain error doctrine is a rule of reversibility
reserved for truly extraordinary situations where the
existence of the error is so obvious that it affects the
fairness and integrity of and public confidence in the
judicial proceedings. . . . That is, it is a doctrine that
this court invokes in order to rectify a trial court ruling
that, although either not properly preserved or never
raised at all in the trial court, nonetheless requires rever-
sal of the trial court’s judgment, for reasons of policy.
. . . [Thus, an appellant] cannot prevail under [the
plain error doctrine] . . . unless he demonstrates that
the claimed error is both so clear and so harmful that a
failure to reverse the judgment would result in manifest
injustice.’’ (Internal quotation marks omitted.) In re
Miyuki M., 202 Conn. App. 851, 858 n.4, 246 A.3d 1113
(2021).
   The following additional facts and procedural history
are relevant to our review of this claim. Before the start
of trial, the court advised the respondent: ‘‘You do have
the right to testify. That’s a decision you make with
your attorney. I’m not going to draw any adverse infer-
ence from your failure to testify.’’ After the petitioner
finished presenting evidence, the following colloquy
took place:
  ‘‘The Court: All right. Thank you. And [the respon-
dent’s counsel], do you have any witnesses?
  ‘‘[The Respondent’s Counsel]: No witnesses, Your
Honor, and I did discuss my client testifying and he’s
not testifying. We did have that discussion.
  ‘‘The Court: And, [respondent], you talked to your
lawyer about testifying; is that correct? [Respondent],
can you hear me?
  ‘‘[The Respondent]: Yes, Your Honor.
  ‘‘The Court: Did your lawyer . . . talk to you about
testifying?
  ‘‘[The Respondent]: Yes, I’m confirming. Yes, Your
Honor.’’
   ‘‘Our Supreme Court exercised its supervisory pow-
ers in In re Yasiel R. to announce a new rule that,
although not constitutionally required, it concluded was
necessary to protect the perceived fairness of the judi-
cial system with regard to termination of parental rights
proceedings.’’ In re Leilah W., supra, 166 Conn. App.
60. In In re Yasiel R., our Supreme Court held that
‘‘in all termination proceedings, the trial court must
canvass the respondent prior to the start of the trial.
The canvass need not be lengthy as long as the court
is convinced that the respondent fully understands his
or her rights.’’ In re Yasiel R., supra, 317 Conn. 795.
One of the rights that the court must include in its
canvass is ‘‘the respondent’s right to testify on his or
her own behalf . . . .’’ Id.
   The respondent argues that, ‘‘[a]lthough the trial
court informed [him] that he had the right to testify, it
couched the right as ‘a decision you make with your
attorney.’ . . . [T]he right belongs to the respondent
alone and is not a right that can be usurped or placed
in the hands of counsel. . . . Because neither the . . .
canvass nor the subsequent colloquy concerning the
respondent’s right to testify on his own behalf made
clear—as required by our Supreme Court in [In re]
Yasiel R.—that the right belonged exclusively to the
respondent, the canvass was inadequate.’’
   The respondent’s argument is unavailing. He misin-
terprets both the requirements of In re Yasiel R., and
the court’s canvass. In re Yasiel R., supra, 317 Conn.
795, requires a trial court to canvass a respondent con-
cerning ‘‘the respondent’s right to testify on his or her
own behalf . . . .’’ The court did so in the present case.
There is no requirement under In re Yasiel R. that the
trial court specifically canvass the respondent regarding
the fact that the right to testify is his alone. The court
informed the respondent that he had the right to testify
and questioned him regarding whether he had spoken
to his counsel regarding that right. The court did not
state that the respondent’s counsel may usurp that deci-
sion but, rather, the court stated, ‘‘[t]hat’s a decision
you make with your attorney.’’ (Emphasis added.) See
In re Josiah D., 202 Conn. App. 234, 257, 245 A.3d
898 (‘‘[i]t is without question that a parent may not be
compelled to testify at a termination of parental rights
trial and need not testify on his or her own behalf’’),
cert. denied, 336 Conn. 915, 245 A.3d 424 (2021). There
is no error, much less plain error. Accordingly, we con-
clude that the extraordinary circumstances that would
warrant reversal under the plain error doctrine are not
present.
   The judgment is affirmed.
   In this opinion the other judges concurred.
  * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   Moreover, in accordance with federal law; see 18 U.S.C. § 2265 (d) (3)
(2018), as amended by the Violence Against Women Act Reauthorization
Act of 2022, Pub. L. No. 117-103, § 106, 136 Stat. 49; we decline to identify
any person protected or sought to be protected under a protection order,
protective order, or a restraining order that was issued or applied for, or
others through whom that person’s identity may be ascertained.
   ** October 26, 2022, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The court also terminated the parental rights of the respondent mother,
who is not participating in this appeal. Accordingly, we refer in this opinion
to the father as the respondent.
   2
     S had a history of domestic violence with the respondent, as well as in
her prior relationships.
   3
     The attorney for the minor child filed a statement adopting the petition-
er’s brief in this appeal.
   4
     The respondent also claims that the standard of review of evidentiary
sufficiency established by our Supreme Court in In re Shane M., supra, 318
Conn. 569, is improper and that the proper standard of review for such
claims should be clear error. He states that this claim was made only for
purposes of preservation and acknowledges that this court does not have
the authority to overturn the precedent of our Supreme Court. We agree
that we are bound by our Supreme Court’s decision in In re Shane M., and,
therefore, reject the respondent’s standard of review claim. See State v.
Henry, 76 Conn. App. 515, 551, 820 A.2d 1076 (‘‘it is not the province of an
intermediate appellate court to overturn the precedent of the jurisdiction’s
highest court’’), cert. denied, 264 Conn. 908, 826 A.2d 178 (2003).
   5
     The evidence before the court and the court’s memorandum of decision
refer to this issue as domestic violence, interpersonal violence and intimate
partner violence interchangeably. For ease of reference, we use the term
domestic violence.
   6
     To the extent that the respondent is attempting to challenge the statutory
scheme on the ground that ‘‘[t]he inequities of . . . § 17a-112 (j) (3) (B) (i)
are directly felt by the working poor,’’ we decline to review that claim
because, among other reasons, it is not adequately briefed. See, e.g., C. B.
v. S. B., 211 Conn. App. 628, 630, 273 A.3d 271 (2022) (‘‘[w]e repeatedly
have stated that [w]e are not required to review issues that have been
improperly presented to this court through an inadequate brief’’ (internal
quotation marks omitted)).